Citation Nr: 1707819	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1965 until October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii, which granted service connection for diabetes mellitus and assigned an initial 20 percent evaluation for that disability, effective March 3, 2005.  The Board previously remanded this matter in September 2011, April 2013, February 2014, September 2015 and June 2016.

The Veteran testified at a Travel Board hearing before a Veteran's Law Judge (VLJ) in May 2011.  A transcript of the hearing is of record.

The VLJ who held the Veteran's hearing in May 2011 has retired from the Board.  In a May 2012 letter, the Veteran was informed that the VLJ was no longer employed by the Board and that he had a right to a hearing before another VLJ.  No response to that letter was received.  Therefore, the Board has determined that a further hearing is not warranted.


FINDING OF FACT

Throughout the period on appeal, the Veteran's diabetes mellitus has required insulin and a restricted diet, but has not required regulation of activities to control his diabetes.


CONCLUSION OF LAW

An initial disability rating in excess of 20 percent for service-connected diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in June 2006.

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA examinations, supplemental VA examiner opinions and additional private and VA medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in December 2007, December 2008, November 2011, July 2013, and August 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Diabetes mellitus is rated under Code 7913.  A 20 percent rating is assigned when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.

The criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria [to those for the lower rating] which must be met to warrant the increase.  See Camacho v. Nicholson, 21 Vet. App. 360, 363, 64 (2007).  What distinguishes the schedular criteria for the 20 percent rating for diabetes from those for the next higher 40 percent rating is that in addition to requiring insulin or an oral hypoglycemic agent, and a restricted diet, the 40 rating percent requires regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The rating schedule defines "regulation of activities" to mean "avoidance of strenuous occupational and recreational activities."  This definition appears in the parentheses after the phrase "regulation of activities" in the rating criteria for a 100 percent disability rating in Diagnostic Code 7913.  38 C.F.R. § 4.119, Code 7913.  The Board notes that in reading Code 7913, the 100 percent criteria are listed first, then 60, 40, 20 and 10.  The United States Court of Appeals for Veterans Claims has clarified that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho, supra.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

In a March 2007 rating decision, the Veteran was awarded entitlement to service connection for diabetes mellitus that was evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  He is seeking a higher initial disability rating.  A review of the evidence of record shows that the Veteran's diabetes mellitus requires the use of insulin control and a restricted diet.  As will be discussed below, the record does not show that the Veteran had to regulate his activities in order to regulate his diabetes.  Accordingly, the evidence does not show that at any time during the period on appeal, manifestations of the Veteran's diabetes mellitus satisfied, or approximated the criteria for a 40 percent rating for diabetes.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.

Concerning VA examinations, in December 2007, the Veteran was afforded a VA examination for his increased rating claim for diabetes mellitus.  At this time, the records were not available for review.  However, the Veteran denied any episodes of ketoacidosis or hypoglycemia, and stated that he had no increased thirst, urination or bowel or bladder incontinence.  The examiner noted that the Veteran's Hemoglobin A1c was 7.8.  The examiner also noted that the Veteran was on a restricted diet and had no weight loss or gain in the past year, no weakness, no incapacitating episodes and no restriction of activities.  

In December 2008, the Veteran was afforded another VA examination for his increased rating claim.  The Veteran noted that he was now taking Levemir Insulin, but denied any ketoacidosis or hypoglycemic events and stated that he had no increased thirst, urination, or bowel or bladder incontinence.  The examiner stated that the Veteran had no restrictions on activities and that there was no weakness or limitations of the Veteran's ability to perform daily recreational or occupational activities.  The examiner also noted a stable weight in the past year and that his Hemoglobin A1c was slightly elevated at 8.5.

In November 2011, the Veteran was afforded a VA examination for his increased rating claim.  The examiner noted that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus and that the Veteran's Hemoglobin A1c was at 8.3.  The examiner also stated that the Veteran continued to exercise using his treadmill twice a day for 15 minutes in the morning and 30 minutes in the afternoon and that over the past 12 months, the Veteran had no episodes of ketoacidosis or hypoglycemia requiring hospitalization.  

In July 2013, the Veteran was afforded a VA examination for his increased rating claim.  The Veteran stated that he exercised frequently and still worked full time.  The examiner noted that the Veteran was taking Levemir, Novolog, Metformin and Glyburide, and that the Veteran's Hemoglobin A1c was at 8.4.  The examiner also stated that the Veteran did not require regulation of activities and that there was no progressive loss of weight or strength.  The VA examiner did find that the Veteran followed a restricted diet, but that he had no hospitalizations for hypoglycemia or ketoacidosis in the last year.  

In August 2016, the Veteran was afforded another VA examination for his increased rating claim.  The Veteran stated that he missed 1-2 days of work in the past year, but did not have a doctor's note or incapacitation for the condition.  The examiner noted that the Veteran's Hemoglobin A1c was 9.0.  In addition, the examiner also noted that the Veteran did not require regulation of activities, and that the Veteran did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.    

In regards to the Veteran's private treatment, in September 2013, the Veteran's private physician submitted a letter regarding the Veteran's diabetes mellitus.  The physician stated that the Veteran was on insulin three times per day, was on a restricted diet and regulated activities to help control his diabetes and prevent hyper and hypoglycemia.  

In February 2016, the Veteran's private physician clarified his September 2013 letter.  The physician stated that he advised the Veteran to avoid strenuous occupational and recreational activities that would either raise his stress to levels adversely affecting blood sugars or increase his frequency of hypoglycemic episode.  The physician also stressed that the Veteran should maintain a regular exercise program at least three times per week but monitor and limit the effects of more strenuous activity.

Finally, looking to the Veteran's own testimony, in February 2008, the Veteran stated in his VA Form 9 that a higher evaluation was warranted because he experienced bouts of hypoglycemia and "maybe" ketoacidosis and that his activities were regulated because his physician recommended recreational activity to help regulate the hyperglycemia.  In addition, in the Veteran's Post-Remand Brief dated February 2013, the Veteran argued that he only did minimal activities, none of which involved strenuous recreational or occupational activity and that he was "relegated" to a treadmill twice a day, which denoted regulated activity.  Again, in another Post-Remand Brief dated May 2016, the Veteran contended that he did require regulation of activities.

The Veteran has offered his own opinion on the severity of his service-connected diabetes mellitus disability.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board affords more probative weight to the medical opinions than the Veteran's own contentions.  Specifically, the Board affords the most probative value to the VA examiners' opinions over the private physician's opinion; the private physician's statement simply quotes the rating criteria from the applicable diagnostic code and fails to address the specific activities that are regulated or why they are regulated, making the opinion less probative.  Whereas the VA examiner reviewed the treatment notes, and provided sound rationale based on physical examination findings.

The medical evidence of record does not show regulation of activities, accordingly an evaluation for 40 percent or higher is not warranted. Therefore, the request for an evaluation in excess of 20 percent is denied.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that the Veteran's activities are regulated, the preponderance of the evidence is against an increased rating; there is no doubt to be resolved.  Increased rating in excess of 20 percent for diabetes mellitus is not warranted.

III.	Extraschedular

The Board has considered whether referral of the matter for extraschedular consideration is indicated.  There is no objective evidence or allegation that the Veteran's diabetes mellitus is manifested by symptoms or impairment not encompassed by the schedular criteria; the requirements for regulation of diet and insulin, as well as regulation of activity, are specifically contemplated by the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111 (2008).  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.

IV.	Total Disability Based on Individual Unemployability

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirements in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Id.  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F. 3d 1106 (Fed. Cir. 2009).  The Veteran has not submitted evidence of unemployability and in fact has worked full time while on the period on appeal and has never raised a claim for TDIU.  He has thus not raised the question of entitlement to a TDIU and the Board need not consider such a claim.


ORDER

Entitlement to initial evaluation in excess of 20 percent for service-connected diabetes mellitus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


